Stephens, J.
1. The vendor’s warranty of title to personal property sold does not warrant the purchaser against loss sustained by virtue of a lien afterwards arising and asserted against the property. Smith v. Williams, 117 Ga. 782 (45 S. E. 394, 97 Am. St. R. 220); Houser v. Cooper, 102 Ga. 823 (30 S. E. 539).
2. But as to any lien against the property which may have arisen prior to the sale, the vendor’s warranty of title protects the purchaser.
3. A vendor’s title acquired by purchase from another is subject to any laborer’s lien upon the property at the time of purchase of which he had notice or which had been reduced to execution and levy.
4. A laborer’s lien arises‘upon the completion of his contract of labor. Knowledge by the vendor, before he acquired his title to the property from another as above indicated, that a laborer’s contract of hire with *717tlie person from whom the vendor bought had been completed and that the laborer had not been paid, was sufficient to put the vendor, when purchasing the property, on notice of the laborer’s existing lien. When such a lien was afterwards foreclosed within the statutory period, the title which the vendor had acquired to the property was incumbered with such lien.
5. If, however, the vendor, at the time he acquired his title to the property, had no knowledge that any laborer’s contract of hire with the former owner from whom the vendor acquired title had been completed, and the laborer’s lien had not in fact been reduced to execution and levy before the vendor acquired his title, the title in the vendor would not be incumbered with any general lien of the laborer. Civil Code (1910), § 3339.
6. Where the person with whom the laborer contracted had originally purchased the property from the vendor, and it does not appear that title at the time had been retained by the vendor, it is to be presumed, although the property had not been paid for, that title at the time passed to the purchaser; but should it appear upon another trial that the person with whom the laborer contracted had originally purchased the property under a retention-of-title contract retaining the title in the present vendor, from whom he bought, and had therefore himself never acquired any title which he could convey to the present vendor, the present vendor acquired no title from him, and therefore the present vendor’s title, if his retention-of-title contract was at the time duly recorded, would not be incumbered with any general liens asserted against the property as the property of the person with whom the laborer had contracted, and notice to the present vendor at the time would be immaterial.
7. In a suit by the present vendor against the present purchaser to recover a balance due on the purchase-money, the defendant could not set off an amount which he may have paid to remove liens which accrued against the property after he purchased it, although such liens had been adjudicated against the property in suits by the lienors wherein the defendant had claimed title and lost. This is true although in the claim eases the defendant may have vouched the plaintiff into court to defend the title. The liens being no incumbrance upon the plaintiff’s title, and their assertion being no breach of warranty of title by the plaintiff, the defendant had no cause of action by way of set-off against the plaintiff, arising by virtue of the defendant’s having discharged the liens against the property. McArthor v. Ogletree, 4 Ga. App. 429 (61 S. E. 859).
8. The amount recoverable for removing any lien which under the rulings in paragraph 4, supra, may have incumbered the plaintiff’s title before the sale to the defendant may be set off against the plaintiff’s suit to recover the purchase-money. The amount so paid by the defendant will be binding upon the plaintiff should it be made to appear that the plaintiff had been vouched into court. Malsby v. Widincamp, 24 Ga. App. 737 (102 S. E. 178).
9. Evidence that the vendor had, before the defendant purchased the property and before the vendor had “foreclosed” against the original purchaser,. been informed “about the labor” is not sufficient to authorize *718a finding that the vendor, at the time he acquired the property from the original purchaser, had notice that the contract for labor had been completed. Notice given before July 29, the date of the sale to the defendant, or before the “foreclosure” which preceded that date, is not necessarily notice given after May 23, the date of the completion of the contract of labor and when the lien arose.
Decided September 30, 1924.
10. Since the right which the defendant is seeking to assert against the plaintiff by way of set-off is not predicated upon the defendant’s being a bona fide purchaser for value without notice, it is immaterial, as to his right against the plaintiff, that the retention-of-title contract under which the defendant purchased had not been admitted to record.
11. Applying the above xmlings, the evidence demanded a verdict for the plaintiff for the unpaid purchase-money, and a verdict giving credit to the defendant for the amount paid by the latter in discharge of the lien was without evidence to suppox-t it and contrary to law. Houser v. Cooper, supra.
12. In view of the above rulings, it is unnecessary to pass upon any of the assigixnxents of error other than those contained ixx the general grounds of the motion for a new trial.
13. None of the rulings here made are in conflict with any of the rulings heretofore made in this case, either in the Supreme Court or in this court, as reported in 143 Ga. 168 (84 S. E. 544), axxd in 24 Ga. App. 737 (supra). The rulings in the latter case are based upon the hypothesis of an existing lien upon the property when bought by the defendant. The record as here presented shows no such lien. The plaintiff in the case now under consideration relies upon a theory of the evidence not considered axxd passed upon in the former decisions.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.

W. T. Burhhalter, Colquitt & Conyers, for plaintiff.